Title: From James Madison to Clinton Adams, 16 December 1816
From: Madison, James
To: Adams, Clinton,Ferrier, Randal



16 December 1816

James Madison, President of the United States of America To all who shall see these Presents Greeting:
Whereas sentence of death was passed by the Circuit Court of the United States, held for the District of Columbia upon a certain Clinton Adams and Randal Ferrier, who were at its last June term duly convicted for the offence of Robbing on the High way, and the President of the United States did respite the execution of the said Sentence until the 16th. day of this present month of December.  Now be it known, that I, James Madison, President of the United States of America, do hereby grant to the said Clinton Adams and Randal Ferrier a further respite of the sentence aforesaid, until the third Friday of the Month of February, in the year one thousand, Eight hundred and Seventeen.
In testimony whereof, I have caused the Seal of the United States to be hereunto affixed, and signed the same with my hand at the City of Washington this sixteenth day of December 1816.



James MadisonBy the PresidentJas MonroeSecretary of State

